Citation Nr: 0935576	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-24 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision, issued 
in May 2006 which denied service-connection for PTSD and 
conversion disorder.  

This matter was previously before the Board in May 2008.  
Subsequently, in June 2008, the Board received a "Motion for 
Revision Based on A Clear and Unmistakable Error" from the 
Veteran."  In October 2008, the Board issued a decision 
which vacated the May 2008 Board decision, thus, rendering 
moot the Veteran's claim of Clear and Unmistakable Error.    

In February 2009, the Veteran, sitting at the RO, testified 
at a Travel Board hearing before the Undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
related to an in-service stressor.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressors.






CONCLUSION OF LAW

The criteria for the establishment of entitlement to service 
connection for a psychiatric disorder, diagnosed as PTSD, 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

III.  Analysis

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  

An April 1973 discharge examination showed that the Veteran 
indicated that he had nervous troubles and frequent trouble 
sleeping.  A May 1973 service treatment record revealed that 
the Veteran had upper abdominal pain and intermittent GI 
distress since 1968.  The physician noted that many of the 
so-called psychosomatic complaints, nervousness and blurring 
of vision, are known side effects for peptic ulcer disease.  
Additionally, the claims file contains a report from a mental 
hygiene consultation.  The report revealed that the Veteran 
was found to have symptoms suggestive of a mental illness.  
It was noted that the Veteran was either suffering from a 
hysterical reaction to pain imagined or malingering.  

The Veteran underwent a psychological evaluation at the VA in 
September 2005.  The Veteran reported a history of violence.  
He stated that he is not violent unless triggered and then he 
loses control.  He stated that he is not currently suicidal 
but years ago he had thoughts of suicide and held a gun in 
his mouth, but never pulled the trigger.  The Veteran 
reported feeling as if he has been going downhill since his 
discharge from the military.  He complained of depression and 
nightmare related to an accident that occurred while he was 
serving in the military.  The Veteran reported loss of 
control and anger when provoked and a lack of fear in 
situations in which most others would be afraid.  The Veteran 
had previously been diagnosed with depression and reported a 
history of conversion disorder.  

The psychologist found that the Veteran's test results 
supported a diagnosis of PTSD.  The evaluation was based on 
self-report.  There was no independent corroboration of the 
information.  The traumatic stressor reported occurred when 
he served in the Army.  He was repairing a truck tire when a 
piece of metal from the rim accidentally flew into his eye.  
The Veteran reported clinically significant levels of 
reexperiencing symptoms, avoidance symptoms, and hyperarousal 
symptoms.  These symptoms result in significant psychosocial 
impairment.  The Veteran experiences the effects of the 
trauma as debilitating and interfering with his capacity to 
function well on a daily basis.  The examiner noted that 
although the traumatic stressor reported was a single 
incident in the military in which he was struck in the eye, 
which may be a relatively mild stressor, it is possible that 
the experience coupled with other traumas contributes to the 
symptom pattern.  For example, the Veteran reported two 
incidents of being shot at, once he was hit in the head and 
another time he was hit in the leg.  These would appear to be 
more relatively severe stressor and could also cause PTSD 
symptoms.  His pattern of hyperarousal when triggered, loss 
of control and anger, and emotional numbing he reports in 
which he does not experience fear, are behaviors that are 
consistent with a diagnosis of PTSD.  

Here, the Veteran is claiming a non-combat related stressor.  
The Veteran's claimed stressor was that he was repairing a 
truck tire when a piece of metal from the rim accidentally 
flew into his eye.  The Veteran's service treatment records 
corroborate this incident and show that the Veteran sought 
treatment for an injury to the eye when a piece of metal 
struck him in the eye.  Thus, the record contains service 
records, corroborative evidence, that substantiates or 
verifies his testimony and statements as to the occurrence of 
the claimed stressor.


Additionally, the Veteran has been diagnosed with PTSD which 
is related to his claimed in-service stressor.  The September 
2005 VA psychologist stated that the Veteran reported 
clinically significant levels of reexperiencing symptoms, 
avoidance symptoms, and hyperarousal symptoms.  These 
symptoms result in significant psychosocial impairment.  The 
Veteran experiences the effects of the trauma as debilitating 
and interfering with his capacity to function well on a daily 
basis.  

As there is medical diagnosis of PTSD related to the claimed 
in-service stressor, namely being struck in the eye from a 
piece of metal, and credible supporting evidence of the 
occurrence of that stressor as provided by the Veteran's 
service treatment records, the Board concludes that the 
evidence supports the grant of service connection for PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


